October 22, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       THE STATE OF TEXAS, Appellant

NO. 14-12-00585-CV                          V.

                     BRIAN DANIEL GRAHAM, Appellee
                     ________________________________

        This cause, an appeal from the judgment in favor of appellee, Brian Daniel
Graham, signed December 20, 2011, was heard on the transcript of the record. We
have inspected the record and find the trial court erred when it signed an order
expunging appellee Brian Daniel Graham’s records related to his arrest for theft of
property by check. We therefore order the judgment of the court below
REVERSED and RENDER judgment denying appellee Brian Daniel Graham’s
petition for expunction.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Brian Daniel Graham.

      We further order this decision certified below for observance.